Citation Nr: 0124160	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  93-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In June 1999 the RO reopened the claim for service connection 
for a right knee condition and remanded the case to the RO, 
in part, for additional development for the evidence.


FINDING OF FACT

The veteran's right knee disability, currently diagnosed as 
status post anterior cruciate ligament reconstruction and 
debridement of the right lateral meniscus, is not related to 
service or any incident therein.


CONCLUSION OF LAW

A right knee disorder, including arthritis, was not incurred 
in or aggravated by service nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the service medical records show that in December 
1977, while being seen at the dispensary for right ankle 
symptoms, the veteran reported he had slight right knee pain 
after walking long distances.  The examination was limited to 
the right ankle.  The remainder of the service medical 
records reflects no right knee problems during service.  The 
December 1978 report of medical history for the service 
separation examination, the veteran reported he did not have 
a history of a trick or locked knee or any bone, joint or 
other deformity.  The clinical evaluation of the lower 
extremities was normal.

A September 1979 VA general examination showed no abnormality 
of the musculoskeletal system.  The veteran was seen at a VA 
outpatient clinic in June 1980 for a complaint of 
"snapping" of the right knee. He reported he had never 
injured his right knee.  Objective findings were normal, and 
he diagnosis was "snapping" ligaments.

In a January 1984 statement, the veteran reported that he 
fell on his right knee while on active duty.  The veteran was 
seen at a VA outpatient clinic in January 1984 for a 
complaint of "snapping" of the right knee and increased 
discomfort in the right knee since service.  The pain was 
worse in cold weather and aggravated by walking.  There was 
an assessment of a right knee disorder. 

At a November 1986 VA examination, the veteran complained 
that his right knee hurt.  The examination was limited to a 
skin disorder.

The veteran was treated at a VA outpatient from 1990 to 1993 
for various disorders, including right knee complaints.  In 
November 1990 he complained of right knee problems since 
service.  The assessment was questionable knee pain.  In 
February 1991, he was referred for an orthopedic consultation 
for chronic right knee pain. 

In July 1991, he was seen for right knee complaints, 
including "snapping."  He reported there was no history of 
trauma, but that the condition had been getting worse.  The 
assessment was plica versus chondromalacia, and a MRI was 
ordered.  

He was seen September 1991 at the VA outpatient clinic for 
right knee complaints.  At that time it was reported that a 
MRI showed minimal degenerative joint disease. The assessment 
was mild degenerative joint disease.

The veteran was treated at a private facility from July 1992 
to November 1993.  In July 1992 he reported that he twisted 
his right knee in a fall from scaffolding.  The assessment 
included a medial collateral ligament (MCL) tear and a 
possible partial tear of the anterior cruciate ligament 
(ACL).  He continued to receive follow-up treatment.  In 
October 1992 the impression was partial tear and resolving 
MCL strain.  1993 at Boston City Hospital are on file.

At an RO hearing in February 1993, the veteran testified that 
he was seen for right knee complaints on a couple of 
occasions during service, and that his knee symptoms 
continued thereafter. 

The veteran continued to receive treatment for his right knee 
at a VA facility during 1993.  A report of an August 1993 VA 
MRI of the right knee indicates that he had sustained 
meniscal tears since the 1991 MRI.

The veteran testified at a hearing before a member of Board 
sitting at the RO in November 1993.  He testified that he 
received treatment during service for his right knee.  He 
further described symptoms and treatment he had received 
since service.

The veteran was hospitalized at a VA facility in December 
1993 for right knee pain and instability.  The clinical 
history showed that he sustained a valgus stress injury to 
the knee three years earlier with increasing symptoms.  While 
hospitalized, he underwent arthroscopic surgery of his right 
knee, consisting of reconstruction of a torn ACL and 
debridement of a torn lateral meniscus.  Minimal degenerative 
changes were also noted.

In a February 1994 letter to the representative, a VA 
physician who had been treating the veteran for his right 
knee disability reported that it was impossible to say 
whether the right knee problems were the result of an injury 
many, many years ago, but that an injury, which the veteran 
described as occurring during his active military duty, 
"could have" caused an ACL tear similar to the one 
demonstrated at the time of the December 1993 surgery.  There 
are subsequent VA outpatient treatment records that reflect 
treatment primarily for a disability not in issue. 

In March 1999 a hearing was held before the undersigned 
member of the Board sitting at the RO.  At that time the 
veteran testified that he fell and injured his right knee 
during service.  He indicated that he received treatment for 
his right knee condition on numerous occasions after service.

A VA examination was conducted in January 2000.  At that time 
it was reported that the veteran had some type of a right 
knee injury in service, although it was apparently fairly 
minor.  The veteran stated that he had trouble off and on 
after service until 1993 when he injured his knee jumping off 
a wall and then had to under right knee surgery.  X-rays 
showed degenerative joint disease of the right knee.  The 
diagnosis was status post anterior cruciate ligament 
reconstruction and debridement of the right lateral meniscus.  
The examiner commented that while it seemed reasonable to 
assume the veteran did sustain some type of injury in the 
military, it seemed that the major cause of his difficulty 
was the injury in mid-1993, not the relatively minor injury 
sustained in service.


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the RO has not has the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
implementing regulations.  However, the veteran has been 
effectively informed of the requirements to substantiate his 
claim in the statement of the case, in supplemental 
statements of the case.  Also, it appears that all relevant 
records are on file.  The veteran did not respond to an April 
1999 letter from the RO requesting any additional information 
concerning any relevant treatment.  

Also, two VA examinations and several hearings were conducted 
during the course of the appeal.  Accordingly, the Board 
concludes that the requirements of VCAA and the implementing 
regulations have been met and the appellant is not prejudiced 
by the decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, which become manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To summarize, lay statements testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it contended 
otherwise.

In this regard, the service medical records show that the 
veteran was seen in May 1977 for right knee pain described as 
slight in the degree of severity.  There was no history of 
any knee injury.  Additionally, the remaining service medical 
records, including the separation examination, contain no 
complaint or abnormal finding regarding the right knee.  The 
first post service indication of a right knee problem was in 
June 1980 when he reported snapping in the right knee when 
seen at a VA facility.  There was no history of any prior 
injury.  This is more than 15 months following service. 

Degenerative joint disease of the right knee was initially 
diagnosed in September 1991 many years after service.  
Although the record shows that the veteran underwent surgery 
on the right knee in 1993, this surgery followed a fall on 
the right knee in 1990. 

A VA doctor said, in February 1994, that it was impossible to 
say whether the right knee problems were the result of an 
injury many, many years ago, but that an injury, which the 
veteran described as occurring during his active military 
duty, "could have" caused an ACL tear similar to the one 
demonstrated at the time of the December 1993 surgery.  Such 
a statement is speculative as to causation of the veteran's 
current right knee pathology and is based sole on the history 
reported by the veteran.  The reference to an injury in 
service is a bare transcription of lay history provided by 
the veteran and this does not transform the statement into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet.App. 406 (1995). 

Finally the VA examiner who saw the veteran in January 2000 
said that while it seemed reasonable to assume the veteran 
did sustain some type of injury in the military, it seemed 
that the major cause of his difficulty was the injury in mid-
1993, not the relatively minor injury sustained in service.

The weight of the evidence indicates that the veteran had an 
acute and transitory episode of knee pain in service that 
resolved without any chronic residual disability, and that 
his current right knee condition is not related to service on 
a direct or presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and the claim must be denied.  


ORDER

Service connection for a right knee disability is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

